DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending and currently under consideration for patentability under 37 CFR 1.104
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim 15 recites inter alia, “wherein at a connecting portion between adjacent curved surface of the plurality of curved surfaces, tangents of the adjacent curved surfaces are such that the adjacent curved surfaces are smoothly connected to each other without bending.”  To bend is, “to constrain or strain to tension by curving,” or “to curve out of a straight line or position.”  FIG. 5 of the instant application is reproduced below:

    PNG
    media_image1.png
    552
    575
    media_image1.png
    Greyscale

The entirety of the interface between 30f and 21b is curved and therefore bent.  As such, the newly added limitations of claim 15 directly contradict what is disclosed in the specification and therefore constitute new matter.  Claims 16 and 17 recite analogous limitations and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (WO 2016/021234) in view of Hosogoe (U.S. 2019/0059702).
U.S. 2017/0000317 will be relied upon as the English language equivalent of the Iizuka et al. reference.
With respect to claim 1, Iizuka et al. teaches an endoscope system comprising:
an endoscope (1) including an insertion section (2) extending in a longitudinal axis direction, a distal end member (6) disposed on a distal end portion of the insertion section, and a ring-shaped insulation member (8) disposed on a proximal end side of the distal end member and about the longitudinal axis (FIG. 4); and
a distal end cover (21) mounted on the distal end portion of the insertion section (FIG. 1), the distal end cover including an opening (21a) that allows exposure of a portion of the distal end member and an inner peripheral surface disposed on a proximal end side with respect to the opening, the inner peripheral surface being brought into close contact with an outer peripheral surface of the insulation member (FIG. 2), wherein 
However, Iizuka et al. does not show a cross section perpendicular to the longitudinal axis.
With respect to claim 1, Hosogoe teaches an endoscope system comprising:
an endoscope including an insertion section; and
a distal end cover mounted on the distal end portion of the insertion section, wherein
in a cross-section perpendicular to the longitudinal axis, the outer peripheral surface of the insulation member and the inner peripheral surface of the distal end cover which is brought into close contact with the outer peripheral surface having a shape formed by connecting a plurality of curved surfaces having different curvatures, each of the plurality of curved surfaces are convex toward an outside in a radial direction relative to the longitudinal axis over an entire circumference about the longitudinal axis (FIG. 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Iizuka et al. to utilize the cross-sectional shape as taught by Hosogoe because it would be a simple substitution of one known shape for another known shape and the results would have been preditctable.
With respect to claim 2, Iizuka et al. teaches the distal end cover is formed of a resin which has a low elasticity and is easily plastically deformed and broken (LDPE, para [0030], [0035], [0044], [0045]).
With respect to claim 3, Iizuka et al. teaches a surface of the distal end member extending along the axis is exposed through the opening of the distal end cover (FIG. 1).
With respect to claim 4, Iizuka et al. teaches the distal end member (6) has conductivity (para [0027]).
With respect to claim 5, Iizuka et al. teaches mounting of the distal end cover on the distal end portion is released by breaking of the distal end cover with an external force (para [0044]-[0045]).
With respect to claim 6, Iizuka et al. teaches the distal end member includes an imaging unit (14) for observing a direction which intersects with the axis through the opening of the distal end cover (FIG. 1).
With respect to claim 7, Iizuka et al. teaches a distal end cover (21) disposed on an endoscope and mounted on a distal end portion of an insertion section extending along a predetermined axis (FIG. 1), the distal end cover comprising:
an opening (21a) that allows exposure of a portion of the distal end portion; and
an annular portion disposed on a proximal end side of the insertion section with respect to the opening, the annular portion including an inner peripheral surface which is brought into close contact with an outer peripheral surface of the distal end portion. 
However, Iizuka et al. does not show a cross section perpendicular to the longitudinal axis.
With respect to claim 7, Hosogoe teaches a distal end cover disposed on an endoscope and mounted on a distal end portion of an insertion section extending along a longitudinal axis, the distal end cover comprising:
in a cross-section perpendicular to the longitudinal axis, the outer peripheral surface of the insulation member and the inner peripheral surface of the distal end cover which is brought into close contact with the outer peripheral surface having a shape formed by connecting a plurality of curved surfaces having different curvatures, each of the plurality of curved surfaces are convex toward an outside in a radial direction relative to the longitudinal axis over an entire circumference about the longitudinal axis (FIG. 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Iizuka et al. to utilize the cross-sectional shape as taught by Hosogoe because it would be a simple substitution of one known shape for another known shape and the results would have been preditctable.
With respect to claim 8, Iizuka et al. teaches the distal end cover is formed of a resin which has a low elasticity and is easily plastically deformed and broken (LDPE, para [0030], [0035], [0044], [0045]).
With respect to claim 9, Iizuka et al. teaches a surface of the distal end member extending along the axis is exposed through the opening of the distal end cover (FIG. 1).
With respect to claim 10, Iizuka et al. teaches mounting of the distal end cover on the distal end portion is released by breaking of the distal end cover with an external force (para [0044]-[0045]).
With respect to claim 11, Iizuka et al. teaches an endoscope (1) comprising:
a distal end member (6) disposed on a distal end of an insertion section which extends along a predetermined axis (FIG. 4), wherein a cover (21) is mounted on the distal end member (FIG. 1); and
a ring-shaped insulation member (8) disposed on a proximal end side of the distal end member and about the axis, wherein 
an outer peripheral surface of the insulation member is brought into close contact with an inner peripheral surface of the cover (FIGS. 2, 5, 8, 11 for example).
However, Iizuka et al. does not show a cross section perpendicular to the longitudinal axis.
With respect to claim 11, Hosogoe teaches an endoscope system comprising:
an endoscope including an insertion section; and
a distal end cover mounted on the distal end portion of the insertion section, wherein
in a cross-section perpendicular to the longitudinal axis, the outer peripheral surface of the insulation member and the inner peripheral surface of the distal end cover which is brought into close contact with the outer peripheral surface having a shape formed by connecting a plurality of curved surfaces having different curvatures, each of the plurality of curved surfaces are convex toward an outside in a radial direction relative to the longitudinal axis over an entire circumference about the longitudinal axis (FIG. 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Iizuka et al. to utilize the cross-sectional shape as taught by Hosogoe because it would be a simple substitution of one known shape for another known shape and the results would have been preditctable.
With respect to claim 12, Iizuka et al. teaches the distal end member (6) has conductivity (para [0027]).
With respect to claim 13, Iizuka et al. teaches the distal end member includes an imaging unit (14) for observing a direction which intersects with the axis through the opening of the distal end cover (FIG. 1).
With respect to claim 14, Iizuka et al. teaches an elasticity of the distal end cover is lower than anelasticity of a rubber (LDPE, para [0030]).
With respect to claims 15-17, Hosogoe teaches at a connecting portion between adjacent curved surfaces of the plurality of curved surfaces, tangents of the adjacent curved surfaces are such that the adjacent curved surfaces are smoothly connected to each other without bending (FIG. 4).
With respect to claims 18-20, Hosogoe teaches the plurality of curved surfaces over the entire circumference having no straight lines or inflection points between adjacent curved surfaces of the plurality of curved surfaces (FIG. 4).
With respect to claim 21, Hosogoe teaches the distal end cover further comprising a portion being more easily torn than other portions of the distal end cover (54), the portion extending proximally from a distal portion of the opening to a surface of the distal end cover that opposes the opening across the longitudinal axis (FIG. 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795